Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/06/2020. Claims 1-4 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 05/06/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-088183, filed on 05/08/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, specifically, a mathematical concept, or a mental process that can be practicably performed in the human mind without significantly more, for example reciting “estimate said road inclination based on parameters including said longitudinal ground acceleration, said driving force, and said braking force, when it is determined that an estimation allowable condition is satisfied, said estimation allowable condition being satisfied when said first estimation condition is determined to be satisfied; and stop estimating said road inclination when it is determined that said estimation allowable condition is not satisfied.” is directed to performing a mathematical calculation to merely estimate a figure for a slope of a road. Further, a human could evaluate an allowable condition to determine when to estimate a slope of a road, provided the output of the estimation condition, and acquired longitudinal acceleration, driving force and braking force. 
 Under step 2A, prong 2 the claim does not include additional elements that are sufficient to amount practical application because the recited “wheel speed sensor”, “acceleration sensor”, “electronic unit”, for example are merely generic elements that link the abstract idea to a particular technological environment, and as such cannot be considered a practical application, MPEP, 2106.05(e). Further, under step 2A, prong 2 the claim does not include additional elements that are sufficient enough to amount the abstract idea into a practical application, because for example the claim elements “acquire a longitudinal ground acceleration of said vehicle based on said wheel speed;”, “acquire a driving force generated by a driving device of said vehicle and a braking force generated by a braking device of said vehicle;”, “perform a frequency analysis of a vertical vibration of said sprung mass based on said vertical acceleration represented by said signal generated by said acceleration sensor to acquire peak frequencies of said vertical vibration;”, & “determine whether or not a first estimation condition is satisfied, said first estimation condition being satisfied when said acquired peak frequencies of said vertical vibration are within respective frequency ranges that include respective natural peak frequencies of said vertical vibration being inherent for said vehicle and acquired in advance;” are directed to insignificant extra solution activity merely including steps to gather the data needed to perform the abstract idea, lacking structure to implement the abstract idea as a control signal. 
Similarly, under step 2B, the “wheel speed sensor”, “acceleration sensor”, “electronic unit”, would still be general linking and insufficient to be considered significantly more than the abstract idea. Furthermore, the court has found that mere data gathering “acquire a longitudinal ground acceleration of said vehicle based on said wheel speed;”, & “acquire a driving force generated by a driving device of said vehicle and a braking force generated by a braking device of said vehicle;” of data does nothing to differentiate a process from its abstract idea. See MPEP 2106.05(d), II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);”. Additionally, the court has found that mere selection of data for collection and analysis  “perform a frequency analysis of a vertical vibration of said sprung mass based on said vertical acceleration represented by said signal generated by said acceleration sensor to acquire peak frequencies of said vertical vibration;”, & “determine whether or not a first estimation condition is satisfied, said first estimation condition being satisfied when said acquired peak frequencies of said vertical vibration are within respective frequency ranges that include respective natural peak frequencies of said vertical vibration being inherent for said vehicle and acquired in advance;” does nothing to differentiate a process from its abstract idea. See MPEP Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);.
Claims 2-4 are also rejected under 35 USC 101 by virtue of their dependency on claim 1. None of the dependent claims include limitations that amount to significantly more than the recited abstract idea.
Claims 2-4 do not recite additional elements that amount to significantly more than the recited mathematical calculation, because the claims are insignificant extra solution activity, and data gathering steps. For example, the acquired power spectrum density, acquired output of the peak frequency analysis of the power spectrum densities and longitudinal vibration, to acquire a first and a second estimation allowable condition merely determine the data that is used to perform an update of a present road slope, and do not perform any further functions as mere data gathering and analysis do nothing to differentiate a process from its abstract idea. See MPEP 2106.05(d), II &  MPEP Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); While the data is determined, it is not selected, transmitted, nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Additionally, claim 3 does not recite additional elements that integrate the abstract idea into a practical application nor is considered to be significantly more, because the claim generally links the exception to the abstract idea. For example, “an acceleration sensor configured to generate a signal indicative of a longitudinal acceleration of said sprung mass of said vehicle,” is merely a generic element used to further gather data used to determine the slope of a road. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitation “determine whether or not a first estimation condition is satisfied, said first estimation condition being satisfied when said acquired peak frequencies of said vertical vibration are within respective frequency ranges that include respective natural peak frequencies of said vertical vibration being inherent for said vehicle and acquired in advance; estimate said road inclination based on parameters including said longitudinal ground acceleration, said driving force, and said braking force, when it is determined that an estimation allowable condition is satisfied, said estimation allowable condition being satisfied when said first estimation condition is determined to be satisfied; and stop estimating said road inclination when it is determined that said estimation allowable condition is not satisfied.” overcomes the prior art, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to performing a calculation of a slope only when an allowable condition is available, the allowable condition directed to performing a frequency analysis of a vertical vibration, distinguishes an apparent novel methodology for reducing error in the estimation of a road slope. The closest prior art of record for example, discloses calculation of a road slope when a vehicle is in an environment with an uneven surface, by selectively filtering for low frequency signals to thereby compensate for the uneven surface and reduce error, however the combination of setting a frequency threshold directed to vertical vibrations experienced while driving over uneven surfaces to terminate a calculation of a road gradient is not disclosed. The subject matter of the claimed invention is therefore allowable. 
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horinouchi et. al. (J.P. Publication No. 2003/261017) discloses a device for estimating road surface mu gradient that extracts a vibration component of a wheel speed signal, and estimates a road surface g gradient based on a resonance intensity of the extracted vibration component (See Abstract). Nagae et. al. (J.P. Publication No. 2006/200477) discloses a driving force control device for vehicle for compensating for pitch vibrations and road surface gradient estimation (See [0022] “Even in a state in which the resonance frequency of the vehicle with respect to the vibration of the pitching of the vehicle is changed, a resonance frequency for the vibration of the pitching of the vehicle in this state, that is, a period of pitching is obtained, and the magnitude of the driving force is periodically changed so as to be synchronized with the period of the pitching.” & [0043] “Further, by performing arithmetic processing on the electronic control unit 100 based on the detection result of the longitudinal acceleration sensor 109, it is possible to determine the road surface gradient of the road surface on which the vehicle Ve is located. Alternatively, it is also possible to estimate the road surface gradient from the change state of the rotational speed of each wheel 3,4,9,10 obtained by the wheel speed sensor 101. It is also possible to provide an inclination angle sensor (not shown) to detect the slope of the road surface on which the vehicle Ve is located.”). Fukuda et. al.  (J.P. Publication No. 2012/101791) discloses a road surface gradient estimation device, device and system for controlling vehicle, with a variable cutoff frequency for filtering noise input due to a vehicle travelling over an uneven surface (See [0072] “Therefore, as a result, the cutoff frequency is lowered as smaller as possible. In this way, in the present embodiment, regarding the filter processing in which the noise removing effect and the responsiveness have a trade-off relationship, the cutoff frequency is variably set according to the change of the road surface gradient. To perform optimum filtering processing depending on whether or not any of noise elimination effect and responsiveness greatly contributes to estimation accuracy of road surface gradient.”). Unger (U.S. Patent No. 11002539 B2) discloses a method for detecting a slope of a road, and additionally discloses “For the vertical velocity v.sub.plane,z no other measurement or calculation method is available.” (See Col. 9, L. 49-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                         /JASON HOLLOWAY/                                                                                                                                  Primary Examiner, Art Unit 3664